Citation Nr: 1725388	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-27 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for cold injury residuals of the right foot, bilateral hands, bilateral knees, bilateral ankles, and skin.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and a depressive disorder.

3.  Entitlement to service connection for a bilateral hearing loss disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 10 percent for left leg cold injury residuals.

6.  Entitlement to an initial rating in excess of 20 percent for peripheral artery disease of the left leg as a residual of a left leg cold injury.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1985 to November 1995.  He had a prior period of active duty for training from May 1980 until August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  

This appeal was previously before the Board in February 2016, at which time it was remanded to afford the Veteran a hearing before a Veterans Law Judge.  Such a hearing was scheduled for May 2016, and he was sent notice letters regarding the date, time, and location of his hearing in April and May 2016.  He failed to report at the scheduled time, however, and to date has not provided an explanation for his absence.  Thus, his hearing request will be considered withdrawn.  38 C.F.R. §§ 20.702, 20.704.  

The issues of service connection for a bilateral hearing loss disorder and for tinnitus, and for increased ratings for peripheral artery disease and residuals of cold injuries of the left leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current diagnosis of cold injury residuals of the right foot is not shown by the competent evidence of record.

2.  A current diagnosis of cold injury residuals of the bilateral ankles is not shown by the competent evidence of record.

3.  A current diagnosis of cold injury residuals of the bilateral knees is not shown by the competent evidence of record.  

4.  A current diagnosis of cold injury residuals of the bilateral hands is not shown by the competent evidence of record.

5.  A current diagnosis of cold injury residuals of the skin is not shown by the competent evidence of record.

6.  A current diagnosis of PTSD or any other psychiatric disability is not shown by the competent evidence of record.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for cold injury residuals of the right foot have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for the award of service connection for cold injury residuals of the bilateral ankles have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

3.  The criteria for the award of service connection for cold injury residuals of the bilateral knees have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4.  The criteria for the award of service connection for cold injury residuals of the bilateral hands have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

5.  The criteria for the award of service connection for cold injury residuals of the skin have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

6.  The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a February 2009 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed disabilities.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court of Appeals for Veterans Claims has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim.  The Veteran has not provided any evidence suggesting a current diagnosis of the claimed disabilities, nor has he indicated any other sources of records which could further elucidate the claims.  As such, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

a. Cold injury residuals

The Veteran seeks service connection for cold injury residuals of the right foot, bilateral hands, bilateral knees, bilateral ankles, and skin.  He claims he was subjected to cold environments on several occasions during service, resulting in current disabilities of the right foot, skin, bilateral hands, knees, and ankles.  

As an initial matter, the Veteran has already been granted service connection for cold injury residuals of the left leg, and for peripheral artery disease of the left leg resulting from a cold injury; thus, service connection for those areas need not be further considered herein.  As he has pending appeals for increased ratings for those disabilities, those issues will be considered below.  

A current disability is central to any service connection claim, and in the absence of competent evidence of any current cold injuries in the claimed areas, service connection for such disorders must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In the present case, the record does not reflect any current disabilities resulting from cold injury residuals of the right foot, bilateral hands, bilateral knees, bilateral ankles, and skin, and service connection must thus be denied.  

The Veteran was afforded a VA examination of his cold injury residuals conducted by a physician in November 2009.  He gave a history of cold exposure on several occasions during service, especially during service in Korea.  Current symptoms included cold sensitivity, aching, tingling, and numbing.  On physical examination, the examiner noted the Veteran's skin was clear of rashes or lesions.  The joints were without edema, instability, effusion, weakness, guarding, deformity, redness, or other impairment.  Range of motion, strength, and sensation were all within normal limits for both the upper and lower extremities.  The examiner found no evidence of Raynaud's syndrome.  All peripheral pulses were 2+, as were all reflexes.  X-rays of both feet were within normal limits.  The final impression was of status post bilateral frostbite of the feet, with no residual sequelae, according to the examiner.  

Likewise, the remainder of the medical evidence does not reflect a current diagnosis of any cold injury residuals of the claimed joints at any time during the pendency of this appeal.  See McClain, 21 Vet. App. at 319.  While the Veteran has reported intermittent pain of the hands, ankles, feet, and wrists, pain, in and of itself, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  No examiner has stated that the reported pain results from or is due to an in-service cold injury.  

The Veteran has himself asserted that he has current diagnoses of cold injury residuals of the right foot, bilateral hands, bilateral knees, bilateral ankles, and skin.  The Board finds that the Veteran is competent to report such observable symptoms as a joint pain, but is not competent to diagnosis diseases resulting from cold injury, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis of a chronic cold injury is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Likewise, the Veteran's lay contentions have not later been substantiated by a competent expert.  Finally, the Veteran has not stated he is reporting the diagnoses of cold injury residuals as told to him by medical experts.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for cold injury residuals of the right foot, bilateral hands, bilateral knees, bilateral ankles, and skin is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




b. PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran contends he has PTSD or a similar psychiatric disability as the result of witnessing a fellow soldier being run over by a military vehicle while stationed at Fort Stewart, Georgia, in 1986.  Service personnel records confirm the Veteran was stationed at Fort Stewart, Georgia, between October 1985 to February 1987.  

On initial intake evaluation for VA care in November 2010, the Veteran denied any history of mental health treatment.  PTSD and depression screenings were both performed, both with negative results, and no psychiatric disabilities were diagnosed at that time.  The remainder of the VA outpatient treatment records are also negative for any diagnosis of PTSD.  

As noted above, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer, 3 Vet. App. at 225 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte, 10 Vet. App. at 268; but see McClain, 21 Vet. App. at 319.  In the present case, service connection for a psychiatric disability, to include PTSD, must be denied, as a diagnosis of the claimed disability is not of record at any time during the pendency of this appeal.  

The Board acknowledges the Veteran's assertion that he has PTSD or a psychiatric disability as a result of his active duty service.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Jandreau, 492 F.3d at 1377.  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology.  See Layno, 6 Vet. App. at 470; see also Jandreau, 492 3d. at 1377; Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Waters v. Shinseki, 601 F.3d 1274, 1277, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue)..  The Veteran has also not stated he is reporting the statements of a competent expert, and his lay assertions have not later been verified by a competent expert.  

Because the evidence does not support the finding that the Veteran has PTSD or any other psychiatric disability, the criteria for service connection have not been met.  See Brammer, 3 Vet. App. at 225.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability, claimed as PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  







ORDER

Service connection for cold injury residuals of the right foot is denied.  

Service connection for cold injury residuals of the bilateral ankles is denied.  

Service connection for cold injury residuals of the bilateral knees is denied.  

Service connection for cold injury residuals of the bilateral hands is denied.  

Service connection for cold injury residuals of the skin is denied.  

Service connection for a psychiatric disability, to include PTSD, anxiety, and/or depression is denied.  


REMAND

Service connection - Hearing loss and tinnitus

The Veteran seeks service connection for a bilateral hearing loss disorder and for tinnitus.  He asserts that exposure to such acoustic trauma as weapons fire, grenades, and explosions has resulted in the claimed disabilities.  Service personnel records confirm the Veteran's service as a heavy anti-armor weapons infantryman; thus, his assertions are plausible, as they are consistent with his assigned duties during service.  

The Veteran was afforded a VA audiological consultation in December 2010.  Specific audiometric results were not provided.  The examining audiologist, however, diagnosed mild bilateral sensorineural hearing loss in the 3-6kHz range, "consistent with noise-induced hearing impairment."  The Veteran also reported tinnitus at that time.  VA clinical notes reflect that June 2012 and December 2013 audiological consultations were within normal limits, however, without evidence of hearing loss in either ear.  Both puretone threshold and word recognition scores were considered normal, without indication of any hearing loss.  Again, specific audiometric results were not provided within the treatment records.  The Veteran was noted to work in a warehouse driving a forklift.  He also reported tinnitus in June 2012.  

Thus, the record reflects exposure to acoustic trauma in service and possible current diagnoses of both hearing loss and tinnitus related to such service.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a remand is warranted to afford the Veteran a VA audiological examination.  

Increased ratings - Peripheral artery disease and cold injury residuals

The Veteran seeks increased ratings for his peripheral artery disease and cold injury residuals of the left leg.  He was afforded a VA examination of his cold injury residuals conducted by a physician in November 2009, nearly seven years ago.  He has asserted that his disabilities have worsened since that time, with an increase in pain and decrease in reflexes and sensation of the left lower extremity.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Thus, remand is warranted to afford the Veteran a current VA examination of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination in order to determine the current presence and etiology of any current hearing loss disorder and/or tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims file must be made available to and reviewed by the examiner in rendering the opinion.  

The VA examiner is asked to state whether the Veteran has current diagnoses of hearing loss of either ear, as defined by VA at 38 C.F.R. § 3.385, and/or tinnitus.  For any disability diagnosed, the examiner must render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss and/or tinnitus had their onset in service or are otherwise related to his active service from October 1985 to November 1995, to include noise exposure as a heavy anti-armor weapons infantryman.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If, however, the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  Schedule the Veteran for a VA examination to assess the current severity of the peripheral artery disease and cold injury residuals of the left lower extremity.  The claims file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found.  Such evaluation should include, but not be limited to, any orthopedic, neurological, or vascular impairment.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


